

THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATE TO THE OBLIGATION OF THE
COMPANY TO PAY THE SENIOR DEBT (AS DEFINED IN SECTION 13 HEREIN BELOW) PURSUANT
TO, AND TO THE EXTENT PROVIDED IN, SECTION 13 BELOW.
 
This Note and the Buyer Common Stock issuable upon conversion hereof (until such
time, if any, as such Buyer Common Stock is registered with the Securities and
Exchange Commission pursuant to an effective registration statement) have not
been registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities laws, and may not be sold, offered for sale of otherwise
transferred unless registered or qualified under the Act and applicable state
securities laws or unless the Company receives an opinion, in form and from
counsel reasonably acceptable to the Company, that registration, qualification
or other such actions are not required under any such laws.
 
SUBORDINATED INDEMNITY NOTE
 

$1,200,000 Maturity Date:  
Issue Date: June [___], 2010
September [__], 2015

 
     FOR VALUE RECEIVED, Unify Corporation, a Delaware corporation (the
“Company”) hereby promises to pay to the order of _______________ or its
successors, assigns and legal representatives (the “Holder”), at
___________________________, or at such other location as the Holder may
designate from time to time, the aggregate principal sum of $1,200,000 (One
Million Two Hundred Thousand Dollars), in lawful money of the United States of
America, together with interest thereon at an annual interest rate of (x) three
percent (3%) from the Effective Time through the eighteen (18) month anniversary
date of the Effective Time and (y) thereafter, eight percent (8%); provided that
upon the occurrence of and during the continuance of an Event of Default the
annual interest rate shall increase to thirteen percent (13%).
 
     1. Company Notes. This Subordinated Indemnity Note (the “Note”) is one of a
series of Notes of like tenor in the aggregate principal amount of $1,200,000
issued by the Company pursuant to the terms of that certain Agreement and Plan
of Merger (the “Merger Agreement”), dated June ___, 2010 (the “Issue Date”), by
and among the Company, Unify Acquisition Corp., a wholly owned subsidiary of the
Company and Strategic Office Solutions, Inc., a California corporation.
Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Merger Agreement unless otherwise defined herein.
 

--------------------------------------------------------------------------------



     2. Calculation of Interest. Interest hereunder shall be calculated on the
basis of a 365-day year for the actual number of days elapsed. Interest shall be
calculated on a simple interest basis and shall accrue daily.
 
     3. Payments. Interest shall accrue but not be paid until Section 13
terminates in accordance with Section 13(n). Accrued but unpaid interest shall
be paid on the first Business Day of the fiscal quarter of the Company
commencing after the termination of Section 13 and shall thereafter be paid
quarterly, in arrears. Subject to Section 13, the principal amount, and any
accrued but unpaid interest, shall be due and payable on the earlier of (x)
September __, 2015 and (y) the date ninety (90) days after the Senior Debt has
been fully and finally paid and all lending and other credit commitments under
the Loan Agreement and the other Loan Documents have terminated (the “Maturity
Date”).
 
     4. Prepayment. Any prepayments hereunder shall be applied first, to the
payment of any expenses then owed to the Holder, second, to accrued interest on
this Note and third, to the payment of the principal amount outstanding under
this Note. The Company shall have no right to make any prepayment of all or any
portion of this Note unless the Company makes a simultaneous prepayment of the
other Notes pari passu. The Note may be prepaid at any time without penalty,
provided that the Company will give the Holder not less than fifteen (15) days
advance written notice of prepayment.
 
     5. Conversion.
 
          (a) Optional Conversion. Subject to the provisions hereof, at any time
following the twenty-first (21st) day after the Company has sent to its
stockholders an information statement under Regulation 14C of the Securities
Exchange Act of 1934 with respect to the action by written consent of holders of
a majority of the outstanding Buyer Common Stock to authorize the issuance of
Buyer Common Stock issuable upon conversion of this Note, and so long as (i) the
Buyer Common Stock is authorized for listing or quotation on a national
securities exchange, Nasdaq or the Over-the-Counter Bulletin Board or the “pink
sheets,” and (ii) all or a portion of the principal amount of this Note remains
outstanding, either the Holder or the Company may at its election convert this
Note into the number of fully paid and non-assessable shares (the “Conversion
Shares”) of Buyer Common Stock equal to the aggregate outstanding principal
amount due under this Note (plus accrued interest) divided by the Conversion
Price (as defined below), by notice of conversion and surrender (or, in the case
of a Company-elected conversion, request for surrender) of this Note at the
principal office of the Company, or such other office or agency of the Company
as it may reasonably designate by written notice to the Holder, during normal
business hours on any Business Day. The “Conversion Price” shall, subject to
adjustment as provided in Section 6 below, mean (x) $3.50 (the “Initial
Conversion Price”) if either the Company or the Holder elects to convert this
Note prior to the first anniversary of the date of issuance and (y) if either
the Company or the Holder elects to convert this Note after the first
anniversary of the date of issuance, the lesser of (A) the Initial Conversion
Price (as it may be adjusted in accordance with Section 6) and (B) the volume
weighted average trading price per share of Buyer Common Stock for the twenty
(20) trading days ending on the second trading date prior to the date of the
notice of conversion. 
 
-2-
 

--------------------------------------------------------------------------------



          (b) Stock Certificates. On the date on which the Holder shall have
satisfied in full the Holder’s obligations set forth herein regarding a
conversion of this Note, the Holder (or such other person or persons as directed
by the Holder, subject to compliance with applicable securities laws) shall be
treated for all purposes as the holder of record of such Conversion Shares as of
the close of business on such date. In the event of such conversion of this
Note, certificates for the whole number of shares of Buyer Common Stock
constituting the Conversion Shares shall be delivered to the Holder (or such
other person or persons as directed by the Holder, subject to compliance with
applicable securities laws) as promptly as is reasonably practicable (but not
later than five (5) days) after such conversion at the Company’s expense.
 
          (c) Reservation of Shares; Stock Fully Paid; Listing. The Company
shall keep reserved a sufficient number of shares of the authorized and unissued
shares of Buyer Common Stock to provide for the conversion of this Note in
compliance with its terms. All Conversion Shares issued upon conversion of this
Note shall be, at the time of delivery of the certificates for such Conversion
Shares upon conversion of this Note in accordance with the terms hereof, duly
authorized, validly issued, fully paid and non-assessable shares of Buyer Common
Stock.
 
          (d) Restricted Securities. The Conversion Shares hereunder may not, at
the time of issuance, have been registered under any federal or state securities
laws, and may constitute “restricted securities” within the meaning of federal
and state securities laws. By its receipt of Conversion Shares, if the shares
are not then the subject of an effective registration statement under the
Securities Act, the Holder will be deemed to acknowledge and confirm that it is
receiving such shares for its own account for investment, and not with a view to
the resale or distribution thereof in violation of any federal or state
securities laws.
 
     6. Adjustments.
 
     6.1 Adjustment Upon Extraordinary Common Stock Event. Upon the happening of
an Extraordinary Common Stock Event (as hereinafter defined) prior to the
issuance of the Conversion Shares, the Initial Conversion Price shall,
simultaneously with the happening of such Extraordinary Common Stock Event, be
adjusted by multiplying such Initial Conversion Price by a fraction, the
numerator of which shall be the number of shares of Buyer Common Stock
outstanding immediately prior to such Extraordinary Common Stock Event and the
denominator of which shall be the number of shares of Buyer Common Stock
outstanding immediately after such Extraordinary Common Stock Event, and the
product so obtained shall thereafter be the Initial Conversion Price which, as
so adjusted, shall be readjusted in the same manner upon the happening of any
successive Extraordinary Common Stock Event or Events.
 
-3-
 

--------------------------------------------------------------------------------



     An “Extraordinary Common Stock Event” shall mean (i) the issue of
additional shares of Buyer Common Stock as a dividend or other distribution on
outstanding shares of Buyer Common Stock, (ii) a subdivision of outstanding
shares of Buyer Common Stock into a greater number of shares of Buyer Common
Stock, or (iii) a combination or reverse stock split of outstanding shares of
Buyer Common Stock into a smaller number of shares of the Buyer Common Stock.
 
     6.2 Adjustment Upon Certain Dividends. In the event the Company shall make
or issue, or shall fix a record date for the determination of holders of Buyer
Common Stock entitled to receive, a dividend or other distribution with respect
to the Buyer Common Stock payable in (i) securities of the Company other than
shares of Buyer Common Stock, or (ii) other assets (excluding cash dividends or
distributions), then the Company shall, not less than thirty (30) days before
the record date for such event, give the Holder notice of such event.
 
     6.3 Adjustment Upon Capital Reorganization or Reclassification. If the
Buyer Common Stock shall be changed into the same or different number of shares
of any other class or classes of capital stock, whether by capital
reorganization, recapitalization, reclassification or otherwise (other than an
Extraordinary Common Stock Event provided for in Section 6.1, a dividend or
other distribution provided for in Section 6.2, or a merger or other transaction
provided for in Section 6.4), then and in each such event, the Holder shall have
the right thereafter to receive, upon conversion of this Note, in lieu of the
number of shares of Buyer Common Stock which the Holder would otherwise have
been entitled to receive, the kind and amount of shares of capital stock and
other securities and property receivable upon such reorganization,
recapitalization, reclassification or other change by the holders of the number
of shares of Buyer Common Stock for which this Note could have been converted
immediately prior to such reorganization, recapitalization, reclassification or
change, all subject to further adjustment as provided herein.
 
     6.4 Adjustment for Merger or Reorganization, etc.
 
          (a) In case of any consolidation or merger of the Company with or into
another Company or the sale of all or substantially all of the assets of the
Company to another Company, then this Note shall thereafter be convertible for
the kind and amount of shares of stock or other securities or property to which
a holder of the number of shares of Buyer Common Stock of the Company
deliverable upon conversion of this Note would have been entitled upon such
consolidation, merger or sale; and, in such case, appropriate adjustment (as
determined in good faith by the Board of Directors) shall be made in the
application of the provisions in this Section 6 with respect to the rights and
interest thereafter of the Holder of this Note, to the end that the provisions
set forth in this Section 6 shall thereafter be applicable, as nearly as
reasonably possible, in relation to any shares of stock or other property
thereafter deliverable upon the conversion of this Note.
 
          (b) The provision for such rights with respect to the Subordinated
Purchase Notes shall be a condition precedent to the consummation by the Company
of any such transaction.
 
-4-
 

--------------------------------------------------------------------------------



     6.5 Certificate as to Adjustments; Notice by Company. In each case of an
adjustment or readjustment of the Initial Conversion Price, the Company at its
expense will, within five (5) days of such adjustment or readjustment, furnish
the Holder with a certificate prepared by the Treasurer or Chief Financial
Officer of the Company, showing such adjustment or readjustment, and stating in
detail the facts upon which such adjustment or readjustment is based.
 
     6.6 Further Adjustments. In the event that, as a result of an adjustment
made pursuant to this Section 6, the Holder shall become entitled to receive any
shares of capital stock of the Company other than shares of Buyer Common Stock,
the number of such other shares so receivable upon conversion of this Note shall
be subject thereafter to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions with respect to the
Conversion Shares contained in this Note.
 
     7. Transfer Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Conversion Shares issuable upon the
conversion of this Note; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Conversion Shares
in a name other than that of the registered holder of this Note in respect of
which such shares are issued, and in such case, the Company shall not be
required to issue or deliver any certificate for Conversion Shares until the
person requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been
paid.
 
     8. Events of Default. Each of the following shall constitute an “Event of
Default” hereunder:
 
          (a) The Company shall fail to pay the principal amount of this Note
and accrued interest thereon when due and payable (whether at the Maturity Date,
upon acceleration or otherwise);
 
          (b) The Company shall sell, transfer, lease or otherwise dispose of
all or any substantial portion of its assets in one transaction or a series of
related transactions, participate in any share exchange, consummate any
recapitalization, reclassification, reorganization or other business combination
transaction or adopt a plan of liquidation or dissolution or agree to do any of
the foregoing;
 
          (c) An event of default has occurred and is continuing for sixty (60)
days or more without being cured with respect to any Senior Debt or the Senior
Debt has been accelerated and is due and owing to the Senior Creditor; or
 
-5-
 

--------------------------------------------------------------------------------



          (d) The Company shall have applied for or consented to the appointment
of a custodian, receiver, trustee or liquidator, or other court-appointed
fiduciary of all or a substantial part of its properties; or a custodian,
receiver, trustee or liquidator or other court appointed fiduciary shall have
been appointed with or without the consent of the Company; or the Company is
generally not paying its debts as they become due by means of available assets,
or has made a general assignment for the benefit of creditors; or the Company
files a voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any insolvency law, or an answer admitting the material allegations of a
petition in any bankruptcy, reorganization or insolvency proceeding or has taken
action for the purpose of effecting any of the foregoing; or if, within thirty
(30) days after the commencement of any proceeding against the Company seeking
any reorganization, rehabilitation, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Federal bankruptcy code or
similar order under future similar legislation, the appointment of any trustee,
receiver, custodian, liquidator, or other court-appointed fiduciary of the
Company or of all or any substantial part of its properties, such order or
appointment shall not have been vacated or stayed on appeal or otherwise or if,
within thirty (30) days after the expiration of any such stay, such order or
appointment shall not have been vacated (collectively, “Insolvency Events”).
 
          Upon the occurrence of any Event of Default, the Holder may, at its
option, declare all amounts due hereunder to be due and payable immediately and,
upon any such declaration, the same shall, subject to Section 13 herein below,
become and be immediately due and payable. If an Insolvency Event occurs with
respect to the Company, then all amounts due hereunder shall become immediately
due and payable without any declaration or other act on the part of the Holder.
If an Event of Default occurs, the Company shall pay to the Holder the
reasonable attorneys’ fees and disbursements and all other reasonable
out-of-pocket costs incurred by the Holder in order to collect amounts due and
owing under this Note or otherwise to enforce the Holder’s rights and remedies
hereunder.
 
     9. Right of Off-Set. Subject to the limitations set forth in Article 8 of
the Merger Agreement, the Company may set off Damage claims against the Note.
Any Damage claims will be set off pro rata against all other Notes of like
tenor.
 
     10. Waiver of Presentment, Demand and Dishonor. The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
non-payment and diligence with respect to this Note, and waives and renounces
all rights to the benefit of any statute of limitations or any moratorium,
appraisement, exemption or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Federal Bankruptcy Code, both as
to itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals and modifications hereof.
 
-6-
 

--------------------------------------------------------------------------------



     No failure on the part of the Holder hereof to exercise any right or remedy
hereunder with respect to the Company, whether before or after the happening of
an Event of Default, shall constitute a waiver of any future Event of Default or
of any other Event of Default. No failure to accelerate the debt of the Company
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Note or a
reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right the Holder may have, whether by the laws of the state governing
this Note, by agreement or otherwise; and the Company hereby expressly waives
the benefit of any statute or rule of law or equity that would produce a result
contrary to or in conflict with the foregoing.
 
     11. Amendment; Waiver. The terms of this Note may not be amended unless all
Subordinated Purchase Notes are identically amended. The Holder may waive any of
its rights under this Agreement, and no such waiver or consent on any one
instance shall be construed to be a continuing waiver or a waiver in any other
instance unless it expressly so provides.
 
     12. Transfers. The Holder shall have the right to transfer this Note or any
interest herein in any transaction meeting the requirements of applicable
securities laws.
 
     13. Subordination. Notwithstanding anything contained in this Note to the
contrary, until the Payment In Full of the Senior Debt (as each term is defined
herein below), the terms of this Note shall at all times be subject to the
provisions set forth in this Section 13.
 
     (a) Definitions. The following terms shall have the following meanings in
this Section 13:
 
     (i) Loan Agreement. The Loan and Security Agreement, dated as of June [__],
2010, by and among, Unify Corporation, as the borrower thereunder, the
guarantors party thereto from time to time, and the Senior Creditor, as lender,
as such agreement is amended, restated or otherwise modified and in effect from
time to time. 
 
     (ii) Loan Documents. The “Loan Documents” under and as defined in the Loan
Agreement. 
 
     (iii) Insolvency Proceeding. Has the meaning ascribed thereto in clause (g)
hereof. 
 
     (iv) Payment In Full. (A) The indefeasible payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not such interest would be
allowed in such Insolvency Proceeding) and premium, if any, constituting Senior
Debt, (B) Indefeasible payment in full in cash of all other Senior Debt that is
outstanding and unpaid or otherwise accrued and owing at or prior to the time
the Senior Debt is paid, and (C) termination or expiration of all lending and
other credit commitments to lend under the Loan Agreement and the other Loan
Documents. 
 
-7-
 

--------------------------------------------------------------------------------



     (v) Senior Creditor. Hercules Technology II, L.P.
 
     (vi) Senior Debt. All principal, interest, fees, costs, enforcement
expenses (including reasonable legal fees and disbursements), collateral
protection expenses and other reimbursement or indemnity obligations created or
evidenced by the Loan Agreement or any of the other Loan Documents or any prior,
concurrent, or subsequent notes, instruments or agreements of indebtedness,
liabilities or obligations of any type or form whatsoever relating to the Loan
Agreement or any of the other Loan Documents in favor of the Senior Creditor.
Senior Debt shall expressly include any and all interest accruing or out of
pocket costs or expenses (including reasonable legal fees and disbursements)
incurred after the date of any filing by or against the Company of any petition
under the federal Bankruptcy Code or in connection with any other Insolvency
Proceeding regardless of whether the Senior Creditor’s claim therefor is allowed
or allowable in the case or proceeding relating thereto. 
 
     (vii) Subordinated Debt. All principal, interest, fees, costs, enforcement
expenses (including reasonable legal fees and disbursements), reimbursement and
indemnity obligations created or evidenced by this Note or any prior, concurrent
or subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to this Note in favor of the
Holder and which is unsecured. 
 
     (viii) Subordinated Documents. Collectively, the Note and any and all other
documents or instruments evidencing the Subordinated Debt, whether now existing
or hereafter created.
 
     (b) The Subordinated Debt and any and all Subordinated Documents shall be
and hereby are subordinated and the payment thereof is deferred until the
Payment In Full of the Senior Debt, whether now or hereafter incurred or owed by
the Company.
 
     (c) The Holder hereby acknowledges and agrees that the Subordinated Debt is
unsecured and until the Payment In Full of the Senior Debt, the Company shall
not, and shall not permit any of its subsidiaries to, grant to the Holder and
the Holder shall not take any lien on or security interest in any of the
Company’s or any of its subsidiaries’ property, now owned or hereafter acquired
or created to secure the Company’s obligations under the Subordinated Debt. In
addition, the Holder hereby agrees, upon request of the Senior Creditor at any
time and from time to time, to execute such other documents or instruments as
may be reasonably requested by the Senior Creditor further to evidence of public
record or otherwise the priority of the Senior Debt as contemplated hereby.
 
-8-
 

--------------------------------------------------------------------------------



     (d) Until the Payment In Full of the Senior Debt, the Holder shall not take
or permit any action prejudicial to or inconsistent with the Senior Creditor’s
priority position over the Holder created by the provisions of this Section 13.
Without limiting the foregoing, until the Payment In Full of the Senior Debt,
the Holder will not assert, collect or enforce the Subordinated Debt or any part
thereof or take any action to foreclose or realize upon the Subordinated Debt or
any part thereof or enforce any of the Subordinated Documents except to the
extent (but only to such extent) that the commencement of a legal action may be
required to toll the running of any applicable statute of limitation. Until the
Payment In Full of the Senior Debt, the Holder shall not have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
relating to the Subordinated Debt from any assets of the Company or any
guarantor of or provider of collateral security for the Senior Debt. The Holder
further waives any and all rights with respect to marshalling.
 
     (e) Until the Payment In Full of the Senior Debt, the Holder will hold in
trust and immediately pay over to the Senior Creditor, in the same form of
payment received, with appropriate endorsements, for application to the Senior
Debt any cash amount that the Company pays to the Holder with respect to the
Subordinated Debt, or as collateral for the Senior Debt any other assets of the
Company that the Holder may receive with respect to the Subordinated Debt.
 
     (f) If the Holder, in contravention of the terms of this Section 13, shall
commence, prosecute or participate in any suit, action or proceeding against the
Company, then the Company may interpose as a defense or plea the provisions of
this Section 13, and the Senior Creditor may intervene and interpose such
defense or plea in its name or in the name of the Company. If the Holder, in
contravention of the terms of the provisions of this Section 13, shall attempt
to collect any of the Subordinated Debt or enforce any of the Subordinated
Documents, then the Senior Creditor or the Company may, by virtue of the
provisions of this Section 13, restrain the enforcement thereof in the name of
the Senior Creditor or in the name of the Company. If the Holder, in
contravention of the terms of this Section 13, obtains any cash or other assets
of the Company in respect of the Subordinated Debt as a result of any
administrative, legal or equitable actions, or otherwise, the Holder agrees
forthwith to pay, deliver and assign to the Senior Creditor, with appropriate
endorsements, any such cash for application to the Senior Debt and any such
other assets as collateral for the Senior Debt.
 
     (g) Until the Payment In Full of the Senior Debt, the Holder will not, with
respect to any claim it may have in respect of its Subordinated Debt, commence
or join with any other creditor or creditors in commencing any Insolvency
Proceeding against the Company. At any meeting of creditors of the Company or in
the event of any case or proceeding, voluntary or involuntary, for the
distribution, division or application of all or part of the assets of the
Company or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Company or its business, a
receivership, insolvency or bankruptcy case or proceeding, an assignment for the
benefit of creditors or a proceeding by or against the Company for relief under
the federal Bankruptcy Code or any other bankruptcy, reorganization or
insolvency law or any other law relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise (collectively, an “Insolvency Proceeding”),
the Senior Creditor is hereby irrevocably authorized at any such meeting or in
any such proceeding to receive or collect any cash or other assets of the
Company distributed, divided or applied by way of dividend or payment, or any
securities issued on account of any Subordinated Debt, and apply such cash to or
to hold such other assets or securities as collateral for the Senior Debt, and
to apply to the Senior Debt any cash proceeds of any realization upon such other
assets or securities that the Senior Creditor in its discretion elects to
effect, until the Payment In Full of all of the Senior Debt, rendering to the
Holder any surplus to which the Holder is then entitled. 
 
-9-
 

--------------------------------------------------------------------------------



     (h) Notwithstanding the foregoing provisions of Section 13(g) herein above,
the Holder shall be entitled to receive and retain any securities of the Company
or any other corporation or other entity provided for by a plan of
reorganization or readjustment (i) the payment of which securities is
subordinate, at least to the extent provided in this Section 13 with respect to
Subordinated Debt, to the payment of all Senior Debt under any such plan of
reorganization or readjustment and (ii) all other terms of which are reasonably
acceptable to the Senior Creditor.
 
     (i) At any such meeting of creditors or in the event of any such Insolvency
Proceeding, the Holder shall retain the right to vote and otherwise act with
respect to the Subordinated Debt (including, without limitation, the right to
vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), provided that the Holder
shall not vote with respect to any such plan or take any other action in any way
so as to contest (i) the validity of any Senior Debt or any collateral therefor
or guaranties thereof, (ii) the relative rights and duties of any holders of any
Senior Debt established in any instruments or agreements creating or evidencing
any of the Senior Debt with respect to any of such collateral or guaranties, or
(iii) the Holder's obligations and agreements set forth in this Section 13.
 
     (j) The Holder agrees, with respect to the Senior Debt and any and all
collateral therefor or guaranties thereof, that the Company and the Senior
Creditor may agree to increase the amount of the Senior Debt or otherwise modify
the terms of any of the Senior Debt, and the Senior Creditor may grant
extensions of the time of payment or performance to and make compromises,
including releases of collateral or guaranties, and settlements with the Company
and all other persons, in each case without the consent of the Holder or the
Company and without affecting the agreements of the Holder or the Company
contained in this Section 13; provided, however, that nothing contained in this
Section 13(j) shall constitute a waiver of the right of the Company itself to
agree or consent to a settlement or compromise of a claim which the Senior
Creditor may have against the Company.
 
     (k) The Holder will not, at any time while the provisions of this Section
13 are in effect, modify any of the terms of any of the Subordinated Debt or any
of the Subordinated Documents nor will the Holder sell, transfer, pledge,
assign, hypothecate or otherwise dispose of any or all of the Subordinated Debt
to any person.
 
-10-
 

--------------------------------------------------------------------------------



     (l) Nothing contained in this Section 13 shall impair, as between the
Company and the Holder, the obligation of the Company to pay to the Holder all
amounts payable in respect of the Subordinated Debt as and when the same shall
become due and payable in accordance with the terms thereof, or prevent the
Holder (except as expressly otherwise provided in Section 13(d) or Section
13(g)) from exercising all rights, powers and remedies otherwise permitted by
the Subordinated Documents and by applicable law upon a default in the payment
of the Subordinated Debt or under any Subordinated Document, all, however,
subject to the rights of the Senior Creditor as set forth in this Section 13.
 
     (m) The provisions of this Section 13 shall continue in full force and
effect, and the obligations and agreements of the Holder and the Company
hereunder shall continue to be fully operative, until the Payment In Full of all
of the Senior Debt and such full payment and satisfaction shall be final and not
avoidable. To the extent that the Company or any guarantor of or provider of
collateral for the Senior Debt makes any payment on the Senior Debt that is
subsequently invalidated, declared to be fraudulent or preferential or set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect as if such Voided Payment had never been
made. In the event that a Voided Payment is recovered from the Senior Creditor,
an Event of Default (under and as defined in the Loan Agreement) shall be deemed
to have existed and to be continuing under the Loan Agreement from the date of
the Senior Creditor’s initial receipt of such Voided Payment until the full
amount of such Voided Payment is restored to the Senior Creditor. During any
continuance of any such Event of Default, the provisions of this Section 13
shall be in full force and effect with respect to the Subordinated Debt. To the
extent that the Holder has received any payments with respect to the
Subordinated Debt subsequent to the date of the Senior Creditor’s initial
receipt of such Voided Payment and such payments have not been invalidated,
declared to be fraudulent or preferential or set aside or are required to be
repaid to a trustee, receiver, or any other party under any bankruptcy act,
state or federal law, common law or equitable cause, the Holder shall be
obligated and hereby agrees that any such payment so made or received shall be
deemed to have been received in trust for the benefit of the Senior Creditor,
and the Holder hereby agrees to pay to the Senior Creditor, upon demand, the
full amount so received by the Holder during such period of time to the extent
necessary fully to restore to the Senior Creditor the amount of such Voided
Payment. Upon the Payment In Full of all of the Senior Debt, which payment shall
be final and not avoidable, the provisions of this Section 13 will automatically
terminate without any additional action by any party hereto.
 
     14. Governing Law; Dispute Resolution. This Note shall be binding upon the
Company and its successors, assigns and legal representatives. The validity,
construction and interpretation of this Note will be governed, and construed in
accordance with, the laws of the State of California. Any Dispute arising out of
this Note by and between the Holder and the Company, shall be resolved in
accordance with Section 9.6 (Arbitration) of the Merger Agreement.
 
-11-
 

--------------------------------------------------------------------------------



[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-12-
 

--------------------------------------------------------------------------------




HOLDER       COMPANY   ACKNOWLEDGED AND UNIFY CORPORATION AGREED:     By:     
By:    Name:   Name: Todd E. Wille Title:     Title: Chief Executive Officer  
Dated: June ___, 2010


[Signature Page to Subordinated Indemnity Note]
 

--------------------------------------------------------------------------------